19 F.3d 30
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Kenneth Bob KAERCHER, Defendant-Appellant.
No. 92-10502.
United States Court of Appeals, Ninth Circuit.
Submitted March 8, 1994.*Decided March 11, 1994.

Before:  FLETCHER, BRUNETTI, and TROTT, Circuit Judges.


1
MEMORANDUM**


2
Kenneth Bob Kaercher appeals his 60-month sentence imposed following a guilty plea to conspiracy to possess with intent to distribute marijuana in violation of 21 U.S.C. Secs. 841(a)(1), 846.  Kaercher contends that the district court erred by failing to resolve disputed factual matters in the presentence report (PSR) as required by Fed.R.Crim.P. 32.


3
Rule 32 requires the district court to make factual findings regarding any disputed issue or to make a determination no such finding is necessary because it will not take the controverted matter into account at sentencing.  Fed.R.Crim.P. 32.  The court must make these findings on the record at the time of sentencing.  See United States v. Castenada, Nos. 92-10722, 92-10728, 92-10734, slip op. 1763, 1782 (9th Cir.  Feb. 17, 1994).


4
At sentencing, Kaercher renewed his motion to strike paragraphs 5, 6, 7, 9 and 10 from the PSR because they concerned conduct of other parties.  Denying the motion, the district court stated "I think that the presentence report is accurate on this."   The district court's statement provides sufficiently clear factual findings to satisfy the requirements of Rule 32.  See id.


5
The record discloses, however, that an attachment of the court's written findings has not been attached to the PSR as also required by Rule 32.  Therefore, while we AFFIRM Kaercher's sentence, we instruct the district court to transmit to the Bureau of Prisons a new copy of the PSR with the required factual findings attached.  See id.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3